DETAILED ACTION
Claim Amendments
The claim amendments dated 6/22/21 are entered. Claims 1, 3-5, and 8 are amended. Claims 2 and 9-20 are cancelled. Claims 1 and 3-8 are pending and addressed below.
 
Drawings
The filing dated 6/22/21 states in the Remarks section that new drawings are entered. However, the Drawings section of the filing contains only a header and a blank page. Therefore, the previously entered drawing objections remain below.
Figures 10a-c illustrate features that cannot possibly be seen as if they were visible. For example, in Figure 10C, on the right side of the figure, the elongated portion of the opening of the inner components would not be visible through the outer component. The applicant appears to attempt to solve this problem by illustrated some components in phantom. However, it is not known what structure is conveyed by illustrated the element 96a in phantom (again Fig. 10C) but not illustrating the detailed features of that element in phantom. These mistakes are so severe that for Figure 10B the examiner is entirely incapable of determining what the shapes of the openings are intended to be.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second openings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiyama (US 2009/0282850).


Higashiyama further teaches that: the recessed channels extend only through a portion of the width or height of the circuiting component (each channel 9 and 11 extends only halfway across the width of 51 and only partially through the height of the member as there is still the wall thickness of the member at the bottom), per claim 3; the plurality of recessed channels (9 and 11) define a plurality of fluid passes through the heat exchanger (see, e.g., Figs. 1 and 9), per claim 4; the receiving component (50) comprises a feature (61) for supporting each of the tubes (Fig. 8), per claim 5; a cross section of the feature varies between an inlet (Fig. 8; upper side of 50) and outlet (Fig. 8; lower side of 50) side of the receiving component (cross sections taken left-right in Fig. 8), per claim 6; the feature is a chamfer (see Fig. 8; 61), per claim 7.

Regarding claim 7, if it is not accepted that the feature 61 of Higashiyama is a chamfer, it is noted that the resulting shape of chamfering is symmetric sloped surfaces, such as those of Higashiyama, and the only differences between the device of Higashiyama and device which has been chamfered amount to product-by-process distinctions which do not overcome the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higashiyama in view of Postma.
Higashiyama does not teach that the receiving component includes curable material formed with the tubes therein.
Postma teaches a heat exchanger manifold comprising: a receiving component (20) for securing an end of a plurality of tubes (36), the receiving component being formed from a curable material such that the plurality of tubes is positioned within the curable material during formation of the receiving component (Figs. 4a-4c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the receiving component of Higashiyama as taught by Postma to ensure a complete seal around every tube.

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. The arguments are entirely directed to the newly entered claim limitations which have been addressed thoroughly above for the first time on the record and are therefore that material is not repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763